Title: To Thomas Jefferson from James Wilkinson, 3 March 1807
From: Wilkinson, James
To: Jefferson, Thomas


                        
                            Sir,
                            
                            New Orleans March 3d. 1807.
                        
                        I have just received your Original Letter, of the 3d. of January, and Sincerely congratulate you on the
                            Arrest of Burr, though I fear from the route by which he has been Sent, that you Will never find him at Washington. The
                            popular feelings, His extreme art and desperation conspire to favor his escape. Mr. Gaines has certainly done for the
                            best, but I should have prefered to Send him by Sea. The incident of the Spanish officer’s visit to Burr, seems
                            confirmatory of the Suspicion which I have entertained: It is a fact that Burr has informed Several of his confidents,
                            that Yrujo offered him Arms and Military Stores, but he has lyed so abominably that his Word is Worth nothing. I have no
                            immediate fears from the Dans, as their force in the tract they occupy near us is not considerable, and that force is now
                            divided between Batton Rouge, Mobile and Pensacola, yet we must Keep a Vigilant eye to them—
                        For the justice you have done me, I can only say, command my life, and if I had fortune I would add that
                            also. Suffer no consideration for me to affect the Public Harmony, but for the natural repulsion opposed to the attack of
                            an enemy, I could find in my heart to offer myself a Voluntary Sacrifice, to the prejudices and passions of Mr. Randolph,
                            if he would contract never more to indulge his pride and resentments, without regard to propriety, principle or decorum.—
                        Governor Claiborne and myself having differed on Some Subordinate Points, my enemies would infer, that I am
                            desirous to Supplant him in Office. The suggestion is dishonorable to me, and is opposite to every inclination of my
                            Breast; indeed he has realy earned more than he enjoys, by the persecution which he has suffered and is Still Suffering,
                            from those whom he has Served; and now, could my wishes prevail, or rather were they necessary, they would be offered in
                            his support.
                        Ashly, the guide of Burr, and taken with him, was an Inhabitant of this City. This man could doubtless Say
                            much if he would Speak, and therefore should be taken care of. I have written Mr. Gaines to procure his confession if
                            possible.I presume it will be necessary for me to attend Burr’s trial, and if so, I beg I may receive the earliest advice
                            of it.
                        With perfect respect & attachment I am dear Sir, Your faithful & obliged
                        
                            Ja Wilkinson
                            
                        
                    